          Case 2:20-cv-00570 Document 3 Filed 01/21/20 Page 1 of 2 Page ID #:196




 1   Richard D. McCune, State Bar No. 132124
     rdm~mccunewri~t.com
 2   Da~kC. Wnght~ tate      Bar No. 177468
     dcw(wmccunewri2:ht.com        -
 3   steven A. Haskins, State Har No. 238865
     sah@mccunewrigJit.com
 4   MarK I. Richards, State Bar No. 321252
     mir@mccunewright.com
 5   MCCUNE WRIGHTAREvALOLLP
     3281 Guasti Road, Suite 100
 6   Ontario, California 91761
     Telephone: (909) 557-1250
 7   FacsImile: (909) 557-1275
 8   Attorneys for Plaintiff and the Putative Class
 9
10                       IN THE UNITED STATES DISTRICT COURT
11                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
13   INKIE LEE' WAYNE                            Case No: 2:20-cv-570
     SALLURDAY'ANANDHI
14   BHARADWAj~DANIEL SARGQ~A-,
     STEPHANIE GLEASON' LAVEK1~J:,              CONSUMER LEGAL REMEDIES ACT
15   JACKSON; and SANDY XIA on                  VENUE AFFIDAVIT OF PLAINTIFF
     behalf of themselves and all others        INKIELEE
16   similarly situated,
17                Plaintiffs,
18         v.
19   rESLA, INC. and Does 1 through 10,
     mcluslve,
20
                  Defendant.
21
22
           I, Inkie Lee, hereby declare and state as follows:
23
           1. I am over the age of 18 and a Plaintiff in this action. The facts contained in this




     matters stated herein.
27
           2.     I make this affidavit as required by California Civil Code section 1780(d).
28
                                                  -1-
     <.; I ,K.A Venue AUidavlt oTPIamtitllnkie Lee
     Case No. 2:20-cv-570
         Case 2:20-cv-00570 Document 3 Filed 01/21/20 Page 2 of 2 Page ID #:197




 1         3.      The complaint in this action is filed in the proper place for trial of this action
 2   because Defendant Tesla, Inc.'s does business within the Central District of California,
 3   and because a substantial portion of the events, acts, and omissions that are subject to my
 4   claims in this matter occurred within the Central District of California.
 5         I declare under penalty ofperjury under the laws of the State of California and the
 6   United States that the foregoing is true and correct.
 7   Executed on January 20,2020.
 8
 9
10
                                                          Inkie Lee
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    -2-
                                                   ee
                2:20-cv-570
